a proceeding to construe the will of a decedent, his widow appeals, as limited by her brief, from so much of a decree of the Surrogate’s Court, Kings County, entered March 3, 1965, as construed the legacy under paragraph Fifth of the will in favor of the children of the named legatee (a cousin of the testator who predeceased the testator). Decree modified on the law by deleting so much of subdivision (a) of its second decretal paragraph as provides that paragraphs Third through Seventh of the will are to be read “ as one ”. As so modified, decree, insofar as appealed from, affirmed, with costs to all parties filing separate briefs payable out of the estate. No questions of fact have been considered. The clause in paragraph Seventh providing for a substitution of legatees in the event that “ any or all of the aforementioned cousins predecease me,” is sufficiently broad to include the cousin named in paragraph Fifth. Such a construction is in keeping with the testamentary intent and plan and in accordance with testator’s presumed intent to dispose of his entire estate by will (Matter of Dammann, 12 N Y 2d 500; Matter of Warren, 11 N Y 2d 463; Matter of Fabbri, 2 N Y 2d 236). It is not necessary to read paragraphs Third through Seventh of the will as one in order to reach this result. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.